                            United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §     CRIMINAL ACTION NO. 4:16CR84
                                                  §
KENDRICK ALLEN ROBERSON,                          §
                                                  §
               Defendant.                         §


                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the above-referenced criminal action, the Court having

heretofore referred the request for the revocation of Defendant’s supervised release to the United

States Magistrate Judge for proper consideration.      The Court has received the Report and

Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having

waived allocution before the Court as well as his right to object to the report of the Magistrate

Judge, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

correct.

       It is therefore, ORDERED that the Report and Recommendation of United States

Magistrate Judge is ADOPTED as the opinion of the Court.

       It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

       It is further ORDERED that Defendant be committed to the custody of the Bureau of

Prisons for a term of eight (8) months, with twenty-eight (28) months of supervised release to

follow. Special conditions shall be reimposed, as listed in the Report and Recommendation

of the United States Magistrate Judge.
.
           The Court recommends that Defendant be housed in a Bureau of Prisons facility in the

    North Texas area, if appropriate.

           IT IS SO ORDERED.

            SIGNED this 3rd day of June, 2019.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                 2
